This case differs from Carter v. Wood, 33 N.C. 22, in several respects. The plaintiff there, who sued in forma pauperis, had recovered a verdict against the defendant upon which judgment was rendered, but none for costs. The rule was upon the defendant to show why he should not be taxed with the attendance of the plaintiff's witnesses. The rule was discharged upon the special circumstances of the case. At the time the suit was tried the plaintiff was still under the protection of his order. Here the plaintiff was dispaupered on his own motion while the suit was still pending, and he entered into the ordinary prosecution bond given by plaintiffs in general. Upon his verdict judgment was rendered for him not only for his damages, but for his costs. The inquiry, then, is, for what costs was he liable? for under the act of 1777, ch. 115, sec. 90, the "party in whose favor judgment shall be given, etc., shall be entitled to full costs." Whatever costs the plaintiff was bound to pay, he is entitled to recover of the defendants. The doctrine as to the extent of the plaintiff's liability to pay costs, who sues informa pauperis, as generally understood in this State, is fully stated inClark v. Dupree, 13 N.C. 411. The protection furnished by the act of the General Assembly, Rev. Stat., ch. 31, sec. 47, is withdrawn whensoever, by the order of the court, it is adjudged that the plaintiff ceases to need it, and that will be whenever, in the progress of the case and before its determination, it is made to appear that either at the institution of the suit he had the requisite of property or that he had acquired it since. Our act is very nearly a transcript of that of 11 Henry VII., ch. 12, and the decisions under that statute are safe guides to us in the exposition of our act. In a case, Anonymous, 2 Salk., 506-507, it is decided that if the plaintiff be dispaupered, it is the usual (246) practice to tax his costs against him. This doctrine is approved in the third volume of Bacon's Abridgement, title Paupers, Letter
D, p. 813; Stiles, 386. This is a direct authority against the motion of the defendants. But in addition, the plaintiff here has given a prosecution bond, of course in the ordinary form, to prosecute the suit with effect, and in case of failure to pay all such costs and damages as should be awarded against him. The defendants say that although this bond might subject them to pay the costs incurred subsequent to its *Page 171 
execution, it did not subject them to such as were incurred by the plaintiff antecedent thereto, for the reason that the plaintiff was not bound to pay them, as at that time he was suing as a pauper. The case from Salkeld shows that upon being dispaupered, costs shall be taxed against him. What costs? All those which any other plaintiff was liable to. Under the English law, no person summoned to attend as a witness was bound to attend the court unless his expenses were paid or tendered to him. Our statute makes no such provision — the witness is bound to attend. At the termination of the term of each court he may compel the party for whom he is summoned to pay his attendance, or he may file his certificate in the clerk's office, term by term, to await the decision of the cause. At that time the successful party obtains a judgment for his costs, and the attendance of his witnesses is taxed in the bill of costs and is collected by the execution. The witnesses of the plaintiff in this case could not, it is true, while he was protected by his order, compel him to pay them, but they had a right to prove their attendance and file their tickets. We are to presume they did so. But again, if the defendants had succeeded in the suit, the plaintiff and his sureties in his prosecution bond would very clearly have been bound for the attendance of his witnesses, as well before as after the execution of it. Wilson v. Hedgepeth, 14 N.C. 37, establishes it. It was decided that a bond given after the institution of the suit covers all the costs, no matter at what stage of the suit incurred. If, under the (247) circumstances of this case, the defendants could have recovered their costs incurred while the plaintiff was protected by his order, we see no good reason why the latter, when he is dispaupered and rendered liable to them, shall not recover them of the defendants.
PER CURIAM. Judgment below reversed, and the rule discharged.